DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment to the claims, filed on September 6, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant’s arguments/remarks, see pgs. 4-10, with respect to the immediate allowance of the current application have been fully considered but are not persuasive.
Pertaining to the Applicant’s arguments/remarks, pgs. 4-10, regarding the amendments to independent claims 1 and 6:
The arguments/remarks state that claim 1 has incorporated the subject matter of claim 5. However, claim 5 as previously recited further requires another semiconductor layer which forms a Schottky contact with the lower electrode or the upper electrode which forms a Schottky contact with the organic semiconductor layer – this means that there are two Schottky contacts. Claim 1 as currently amended requires “a Schottky contact” and does not require two as previously claimed; thus, the amended claim 1 broadens the scope of the previous claim 1 or claim 5 by adding an additional option for the location of the Schottky contact. Furthermore, the newly amended claim 1 lines 4-7 newly amend a relative location of the first organic semiconductor layer with respect to the substrate and the lower electrode.
The change in scope of the newly amended claim 1 necessitates a new grounds of rejection for which a new prior art is presented; claim 6 and the same arguments are addressed in kind.
Arguments directed solely to the previously presented prior art(s) of record are now moot.

Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-4, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Saito et al. (JP 2007042685 A, see attached translation and original document), hereinafter as Saito

6.	Regarding Claim 1, Saito discloses a light detection device (see Fig. 2 and attached translation document pg. 3 “solar cell”) comprising:
a substrate (element 1, see pg. 3 “substrate 1”);
a lower electrode (element 2, see pg. 3 “first electrode layer 2”) disposed on the substrate;
a first organic semiconductor layer (element 3, see pg. 3 “first organic semiconductor layer 3”) disposed between the substrate and the lower electrode;
an upper electrode (element 4, see pg. 3 “second electrode layer 4”) disposed on the lower electrode;
and a second organic semiconductor layer (element 5, see pg. 3 “second organic semiconductor layer 5”) disposed on the upper electrode, wherein a Schottky contact is formed at at least one of a junction between the first organic semiconductor layer and the lower electrode (see pg. 3 “The first organic semiconductor layer 3 and the second organic semiconductor layer 5 are formed of, for example, a known Schottky type organic solar cell in which an Al layer, a p-type copper phthalocyanine layer, and an ITO layer are stacked in this order. It is also possible to form a single layer by selecting an organic material so that one side becomes a Schottky junction and one side becomes an ohmic junction.”), between the second organic semiconductor layer and the lower electrode, or between the second organic semiconductor layer and the upper electrode.


7.	Regarding Claim 2, Saito discloses the light detection device according to claim 1, wherein light irradiated to the light detection device is irradiated to the upper electrode or the lower electrode which forms a Schottky contact with the organic semiconductor layer, a carrier is generated at the upper electrode or the lower electrode which forms a Schottky contact with the organic semiconductor layer, and, when the energy level of the generated carrier exceeds the energy barrier of the Schottky contact, the carrier is transported to the organic semiconductor layer and current is detected by a counter electrode (see pg. 3 “The first organic semiconductor layer 3 and the second organic semiconductor layer 5 are formed of, for example, a known Schottky type organic solar cell in which an Al layer, a p-type copper phthalocyanine layer, and an ITO layer are stacked in this order. It is also possible to form a single layer by selecting an organic material so that one side becomes a Schottky junction and one side becomes an ohmic junction.”
The current claim implicitly limits the structure of the claimed device through functional limitations, see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”;
If the limitation is directed to a function, property or characteristic of the apparatus, then ''the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art'' (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.IV of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited.
According to Section 2114 of the MPEP, ''While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). ''[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)''.
The prior art relied upon teach all of the claimed structure features of the claimed semiconductor device, inherently can have the property or characteristic as claimed in said limitation above.)

8.	Regarding Claim 3, Saito discloses the light detection device according to claim 1, wherein the substrate is a flexible substrate (see pg. 3 “According to the present invention, since it does not require a high temperature process, it can be formed on a plastic substrate”;
Also see pg. 1 “plastic film substrate that is thin, light, flexible, and excellent in impact resistance … formation on a plastic film substrate inferior in heat resistance”).

9.	Regarding Claim 4, Saito discloses the light detection device according to claim 1, wherein the first organic semiconductor layer and the second organic semiconductor layer comprises at least one organic semiconductor layer unit, respectively (element 3, see pg. 3 “first organic semiconductor layer 3”, and element 5, see pg. 3 “second organic semiconductor layer 5”).

10.	Regarding Claim 6, Saito discloses a method for manufacturing a light detection device (see Fig. 2 and attached translation document pg. 3 “solar cell”) comprising a Schottky contact (see pg. 3 “The first organic semiconductor layer 3 and the second organic semiconductor layer 5 are formed of, for example, a known Schottky type organic solar cell in which an Al layer, a p-type copper phthalocyanine layer, and an ITO layer are stacked in this order. It is also possible to form a single layer by selecting an organic material so that one side becomes a Schottky junction and one side becomes an ohmic junction.”), comprising:
depositing a first electrode (element 2, see pg. 3 “first electrode layer 2”) on a substrate  (element 1, see pg. 3 “substrate 1”);
forming a first organic semiconductor layer (element 3, see pg. 3 “first organic semiconductor layer 3”) between the substrate and the first electrode;
forming a second organic semiconductor layer (element 5, see pg. 3 “second organic semiconductor layer 5”) on a surface of the first electrode opposite to an interface between the substrate and the first electrode; and
depositing a second electrode (element 4, see pg. 3 “second electrode layer 4”) on the second organic semiconductor layer,
wherein the Schottky contact is formed at at least one of a junction between the first organic semiconductor layer and the lower electrode  (see pg. 3 “The first organic semiconductor layer 3 and the second organic semiconductor layer 5 are formed of, for example, a known Schottky type organic solar cell in which an Al layer, a p-type copper phthalocyanine layer, and an ITO layer are stacked in this order. It is also possible to form a single layer by selecting an organic material so that one side becomes a Schottky junction and one side becomes an ohmic junction.”), between the second organic semiconductor layer and the lower electrode, or between the second organic semiconductor layer and the upper electrode.
11.	Regarding Claim 9, Saito discloses the method for manufacturing a light detection device comprising a Schottky contact according to claim 6, wherein the forming the first organic semiconductor layer and the forming the second organic semiconductor layer are performed by a deposition (see Fig. 2 the presence of the first and second semiconductor layers mean that they were deposited – the specific type of deposition is not required) or solution process.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818